


Exhibit 10.11

 

Kohlberg Kravis Roberts & Co. L.P.
9 West 57th Street
New York, New York 10019

 

August 20, 2004

 

PanAmSat Corporation
20 Westport Road
Wilton, Connecticut  06897

 

Ladies and Gentlemen:

 


THIS LETTER SERVES TO CONFIRM THE RETENTION BY PANAMSAT CORPORATION (THE
“COMPANY”) OF KOHLBERG KRAVIS ROBERTS & CO. L.P. (“KKR”) TO PROVIDE MANAGEMENT,
CONSULTING AND FINANCIAL SERVICES TO THE COMPANY AND ITS DIVISIONS, SUBSIDIARIES
AND AFFILIATES (COLLECTIVELY, “PANAMSAT”), AS FOLLOWS:


 


1.     THE COMPANY HAS RETAINED US, AND WE HEREBY AGREE TO ACCEPT SUCH
RETENTION, TO PROVIDE TO PANAMSAT, WHEN AND IF CALLED UPON, CERTAIN MANAGEMENT,
CONSULTING AND FINANCIAL SERVICES OF THE TYPE CUSTOMARILY PERFORMED BY US.  THE
COMPANY AGREES TO PAY US AN ANNUAL FEE EQUAL TO OUR PRO RATA SHARE (AS DEFINED
BELOW) OF AN AMOUNT EQUAL TO TWO MILLION DOLLARS ($2,000,000)  (THE “ANNUAL
FEE”), SUCH FEE TO BE INCREASED AT A RATE OF 3% ANNUALLY, EFFECTIVE AS OF AUGUST
20TH OF EACH SUCH YEAR, PAYABLE IN QUARTERLY INSTALLMENTS IN ARREARS AT THE END
OF EACH CALENDAR QUARTER.  FOR PURPOSES OF THIS LETTER, THE TERM “PRO RATA
SHARE” SHALL MEAN A FRACTION, THE NUMERATOR OF WHICH IS THE AGGREGATE NUMBER OF
SHARES OF COMMON STOCK, PAR VALUE $0.01 PER SHARE OF THE COMPANY (“COMMON
STOCK”) HELD BY AFFILIATES OF KKR AND THE DOMINATOR OF WHICH IS THE TOTAL NUMBER
OF INVESTOR SHARES OUTSTANDING AT THE TIME OF PAYMENT OF THE ANNUAL FEE.  IN
THIS AGREEMENT, THE TERM “INVESTOR SHARES” SHALL MEAN THE AGGREGATE NUMBER OF
SHARES OF COMMON STOCK HELD BY AFFILIATES OF KKR, AFFILIATES OF TC GROUP, LLC
AND AFFILIATES OF PROVIDENCE EQUITY PARTNERS IV INC.


 


2.     IN CONSIDERATION FOR OUR STRUCTURING SERVICES RENDERED IN CONNECTION WITH
THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION AGREEMENT, DATED AS OF APRIL
20, 2004, BY AND AMONG CONSTELLATION, LLC, A DELAWARE LIMITED LIABILITY COMPANY,
THE COMPANY, THE DIRECTV GROUP, INC., A DELAWARE CORPORATION, AND PAS MERGER
SUB, INC., A DELAWARE CORPORATION (THE “TRANSACTION AGREEMENT”) WHICH SUCH
SERVICES INCLUDED, BUT WERE NOT LIMITED TO, FINANCIAL ADVISORY SERVICES AND
CAPITAL STRUCTURE REVIEW, THE COMPANY AGREES TO ALSO PAY A ONE-TIME TRANSACTION
FEE TO US IN A TOTAL AMOUNT EQUAL TO TWENTY-EIGHT MILLION DOLLARS
($28,000,000.00), PAYABLE IMMEDIATELY UPON THE STOCK PURCHASE CLOSING (AS
DEFINED IN THE TRANSACTION AGREEMENT).


 


3.     WE MAY ALSO INVOICE THE COMPANY FOR ADDITIONAL FEES IN CONNECTION WITH
ACQUISITION OR DIVESTITURE TRANSACTIONS OR IN THE EVENT THAT WE, OR ANY OF OUR
AFFILIATES, PERFORM SERVICES FOR PANAMSAT ABOVE AND BEYOND THOSE CALLED FOR BY
THIS AGREEMENT.

 

--------------------------------------------------------------------------------


 


4.     IN ADDITION TO ANY FEES THAT MAY BE PAYABLE TO US UNDER THIS AGREEMENT,
THE COMPANY ALSO AGREES TO REIMBURSE US AND OUR AFFILIATES, FROM TIME TO TIME
UPON REQUEST, FOR ALL REASONABLE OUT-OF-POCKET EXPENSES INCURRED, INCLUDING
UNREIMBURSED EXPENSES INCURRED TO THE DATE HEREOF, IN CONNECTION WITH THIS
RETENTION AND/OR THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION AGREEMENT,
INCLUDING TRAVEL EXPENSES AND EXPENSES OF OUR COUNSEL.


 


5.     THE COMPANY AGREES TO INDEMNIFY AND HOLD US, OUR AFFILIATES (INCLUDING,
WITHOUT LIMITATION, AFFILIATED INVESTMENT ENTITIES) AND THEIR AND OUR RESPECTIVE
PARTNERS, EXECUTIVES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS AND CONTROLLING
PERSONS (EACH SUCH PERSON, INCLUDING US, BEING AN “INDEMNIFIED PARTY”) HARMLESS
FROM AND AGAINST (I) ANY AND ALL LOSSES, CLAIMS, DAMAGES AND LIABILITIES
(INCLUDING, WITHOUT LIMITATION, LOSSES, CLAIMS, DAMAGES AND LIABILITIES ARISING
FROM OR IN CONNECTION WITH LEGAL ACTIONS BROUGHT BY OR ON BEHALF OF THE HOLDERS
OR FUTURE HOLDERS OF THE OUTSTANDING SECURITIES OF PANAMSAT OR CREDITORS OR
FUTURE CREDITORS OF PANAMSAT), JOINT, SEVERAL OR OTHERWISE, TO WHICH SUCH
INDEMNIFIED PARTY MAY BECOME SUBJECT UNDER ANY APPLICABLE FEDERAL OR STATE LAW,
OR OTHERWISE, RELATED TO OR ARISING OUT OF ANY ACTIVITY CONTEMPLATED BY THIS
AGREEMENT OR OUR RETENTION PURSUANT TO, AND OUR OR OUR AFFILIATES’ PERFORMANCE
OF THE SERVICES CONTEMPLATED BY, THIS AGREEMENT AND (II) ANY AND ALL LOSSES,
CLAIMS, DAMAGES AND LIABILITIES, JOINT, SEVERAL OR OTHERWISE, RELATED TO OR
ARISING OUT OF ANY ACTION OR OMISSION OR ALLEGED ACTION OR OMISSION RELATED TO
THE COMPANY OR ANY OF ITS DIRECT OR INDIRECT SUBSIDIARIES OR THE SECURITIES OR
OBLIGATIONS OF ANY SUCH ENTITIES.  THE COMPANY WILL FURTHER REIMBURSE ANY
INDEMNIFIED PARTY FOR ALL EXPENSES (INCLUDING COUNSEL FEES AND DISBURSEMENTS)
UPON REQUEST AS THEY ARE INCURRED IN CONNECTION WITH THE INVESTIGATION OF,
PREPARATION FOR OR DEFENSE OF ANY PENDING OR THREATENED CLAIM OR ANY ACTION OR
PROCEEDING ARISING FROM ANY OF THE FOREGOING, WHETHER OR NOT SUCH INDEMNIFIED
PARTY IS A PARTY AND WHETHER OR NOT SUCH CLAIM, ACTION OR PROCEEDING IS
INITIATED OR BROUGHT BY THE COMPANY; PROVIDED, HOWEVER, THAT THE COMPANY WILL
NOT BE LIABLE UNDER THE FOREGOING INDEMNIFICATION PROVISION (AND AMOUNTS
PREVIOUSLY PAID THAT ARE DETERMINED NOT REQUIRED TO BE PAID BY THE COMPANY
PURSUANT TO THE TERMS OF THIS PARAGRAPH SHALL BE REPAID PROMPTLY) TO THE EXTENT
THAT ANY LOSS, CLAIM, DAMAGE, LIABILITY OR EXPENSE IS FOUND IN A FINAL JUDGMENT
BY A COURT TO HAVE RESULTED FROM OUR WILLFUL MISCONDUCT OR GROSS NEGLIGENCE. 
THE COMPANY AGREES THAT NO INDEMNIFIED PARTY SHALL HAVE ANY LIABILITY (WHETHER
DIRECT OR INDIRECT, IN CONTRACT OR TORT OR OTHERWISE) TO PANAMSAT RELATED TO OR
ARISING OUT OF OUR RETENTION PURSUANT TO, OR OUR AFFILIATES’ PERFORMANCE OF THE
SERVICES CONTEMPLATED BY, THIS AGREEMENT EXCEPT TO THE EXTENT THAT ANY LOSS,
CLAIM, DAMAGE, LIABILITY OR EXPENSE IS FOUND IN A FINAL, NON-APPEALABLE JUDGMENT
BY A COURT TO HAVE RESULTED FROM OUR WILLFUL MISCONDUCT, BAD FAITH OR GROSS
NEGLIGENCE.


 


THE COMPANY ALSO AGREES THAT, WITHOUT OUR PRIOR WRITTEN CONSENT, IT WILL NOT
SETTLE, COMPROMISE OR CONSENT TO THE ENTRY OF ANY JUDGMENT IN ANY PENDING OR
THREATENED CLAIM, ACTION OR PROCEEDING TO WHICH AN INDEMNIFIED PARTY IS AN
ACTUAL OR POTENTIAL PARTY AND IN RESPECT OF WHICH INDEMNIFICATION COULD BE
SOUGHT UNDER THE INDEMNIFICATION PROVISION IN THE IMMEDIATELY PRECEDING
PARAGRAPH, UNLESS SUCH SETTLEMENT, COMPROMISE OR CONSENT INCLUDES AN
UNCONDITIONAL RELEASE OF EACH INDEMNIFIED PARTY FROM ALL LIABILITY ARISING OUT
OF SUCH CLAIM, ACTION OR PROCEEDING.


 


PROMPTLY AFTER RECEIPT BY AN INDEMNIFIED PARTY OF NOTICE OF ANY SUIT, ACTION,
PROCEEDING OR INVESTIGATION WITH RESPECT TO WHICH AN INDEMNIFIED PARTY MAY BE
ENTITLED TO INDEMNIFICATION HEREUNDER, SUCH INDEMNIFIED PARTY WILL NOTIFY THE
COMPANY IN WRITING OF THE ASSERTION OF SUCH CLAIM OR THE COMMENCEMENT OF SUCH
SUIT, ACTION, PROCEEDING OR INVESTIGATION, BUT THE FAILURE TO SO NOTIFY THE
COMPANY SHALL NOT RELIEVE THE COMPANY FROM ANY LIABILITY WHICH

 

2

--------------------------------------------------------------------------------


 


IT MAY HAVE HEREUNDER, EXCEPT TO THE EXTENT THAT SUCH FAILURE HAS MATERIALLY
PREJUDICED THE COMPANY.  IF THE COMPANY SO ELECTS WITHIN A REASONABLE TIME AFTER
RECEIPT OF SUCH NOTICE, THE COMPANY MAY PARTICIPATE AT ITS OWN EXPENSE IN THE
DEFENSE OF SUCH SUIT, ACTION, PROCEEDING OR INVESTIGATION.  EACH INDEMNIFIED
PARTY MAY EMPLOY SEPARATE COUNSEL TO REPRESENT IT OR DEFEND IT IN ANY SUCH SUIT,
ACTION, PROCEEDING OR INVESTIGATION IN WHICH IT MAY BECOME INVOLVED OR IS NAMED
AS A DEFENDANT AND, IN SUCH EVENT, THE REASONABLE FEES AND DISBURSEMENTS OF SUCH
COUNSEL SHALL BE BORNE BY THE COMPANY; PROVIDED, HOWEVER, THAT THE COMPANY WILL
NOT BE REQUIRED IN CONNECTION WITH ANY SUCH SUIT, ACTION, PROCEEDING OR
INVESTIGATION, OR SEPARATE BUT SUBSTANTIALLY SIMILAR ACTIONS ARISING OUT OF THE
SAME GENERAL ALLEGATIONS OR CIRCUMSTANCES, TO PAY THE FEES AND DISBURSEMENTS OF
MORE THAN ONE SEPARATE COUNSEL (OTHER THAN LOCAL COUNSEL) FOR ALL INDEMNIFIED
PARTIES IN ANY SINGLE ACTION OR PROCEEDING.  WHETHER OR NOT THE COMPANY
PARTICIPATES IN THE DEFENSE OF ANY CLAIM, THE COMPANY AND WE SHALL COOPERATE IN
THE DEFENSE THEREOF AND SHALL FURNISH SUCH RECORDS, INFORMATION AND TESTIMONY,
AND ATTEND SUCH CONFERENCES, DISCOVERY PROCEEDINGS, HEARINGS, TRIALS AND
APPEALS, AS MAY BE REASONABLY REQUESTED IN CONNECTION THEREWITH.


 


IF THE INDEMNIFICATION PROVIDED FOR IN CLAUSE (I) OF THE FIRST SENTENCE OF THIS
SECTION 5 IS FINALLY JUDICIALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION
TO BE UNAVAILABLE TO AN INDEMNIFIED PARTY, OR INSUFFICIENT TO HOLD ANY
INDEMNIFIED PARTY HARMLESS, IN RESPECT OF ANY LOSSES, CLAIMS, DAMAGES OR
LIABILITIES (OTHER THAN ANY LOSSES, CLAIMS, DAMAGES OR LIABILITIES FOUND IN A
FINAL JUDGMENT BY A COURT TO HAVE RESULTED FROM OUR WILLFUL MISCONDUCT OR GROSS
NEGLIGENCE), THEN THE COMPANY, ON THE ONE HAND, IN LIEU OF INDEMNIFYING SUCH
INDEMNIFIED PARTY, AND WE, ON THE OTHER HAND, WILL CONTRIBUTE TO THE AMOUNT PAID
OR PAYABLE BY SUCH INDEMNIFIED PARTY AS A RESULT OF SUCH LOSSES, CLAIMS, DAMAGES
OR LIABILITIES (I) IN SUCH PROPORTION AS IS APPROPRIATE TO REFLECT THE RELATIVE
BENEFITS RECEIVED, OR SOUGHT TO BE RECEIVED, BY PANAMSAT ON THE ONE HAND AND US,
SOLELY IN OUR CAPACITY AS AN ADVISOR UNDER THIS AGREEMENT, ON THE OTHER HAND IN
CONNECTION WITH THE TRANSACTIONS TO WHICH SUCH INDEMNIFICATION, CONTRIBUTION OR
REIMBURSEMENT IS SOUGHT, OR (II) IF (BUT ONLY IF) THE ALLOCATION PROVIDED BY
CLAUSE (I) ABOVE IS NOT PERMITTED BY APPLICABLE LAW, IN SUCH PROPORTION AS IS
APPROPRIATE TO REFLECT NOT ONLY THE RELATIVE BENEFITS REFERRED TO IN CLAUSE (I)
BUT ALSO THE RELATIVE FAULT OF PANAMSAT ON THE ONE HAND AND US ON THE OTHER, AS
WELL AS ANY OTHER RELEVANT EQUITABLE CONSIDERATIONS; PROVIDED, HOWEVER, THAT IN
NO EVENT SHALL OUR AGGREGATE CONTRIBUTION HEREUNDER EXCEED THE AMOUNT OF FEES
ACTUALLY RECEIVED BY US IN RESPECT OF THE TRANSACTION AT ISSUE PURSUANT TO THIS
AGREEMENT.  THE AMOUNT PAID OR PAYABLE BY A PARTY AS A RESULT OF THE LOSSES,
CLAIMS, DAMAGES AND LIABILITIES REFERRED TO ABOVE WILL BE DEEMED TO INCLUDE ANY
LEGAL OR OTHER FEES OR EXPENSES REASONABLY INCURRED IN DEFENDING ANY ACTION OR
CLAIM.  THE COMPANY AND WE AGREE THAT IT WOULD NOT BE JUST AND EQUITABLE IF
CONTRIBUTION PURSUANT TO THIS PARAGRAPH WERE DETERMINED BY PRO RATA ALLOCATION
OR BY ANY OTHER METHOD WHICH DOES NOT TAKE INTO ACCOUNT THE EQUITABLE
CONSIDERATIONS REFERRED TO IN THIS PARAGRAPH.  THE INDEMNITY, CONTRIBUTION AND
EXPENSE REIMBURSEMENT OBLIGATIONS THAT THE COMPANY HAS UNDER THIS LETTER SHALL
BE IN ADDITION TO ANY THE COMPANY OR PANAMSAT MAY HAVE, AND NOTWITHSTANDING ANY
OTHER PROVISION OF THIS LETTER, SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT.


 


6.     ANY ADVICE OR OPINIONS PROVIDED BY US MAY NOT BE DISCLOSED OR REFERRED TO
PUBLICLY OR TO ANY THIRD PARTY (OTHER THAN PANAMSAT’S LEGAL, TAX, FINANCIAL OR
OTHER ADVISORS), EXCEPT IN ACCORDANCE WITH OUR PRIOR WRITTEN CONSENT.


 


7.     WE SHALL ACT AS AN INDEPENDENT CONTRACTOR, WITH DUTIES SOLELY TO
PANAMSAT.  THE PROVISIONS HEREOF SHALL INURE TO THE BENEFIT OF AND SHALL BE
BINDING UPON THE PARTIES HERETO

 

3

--------------------------------------------------------------------------------


 


AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.  NOTHING IN THIS AGREEMENT,
EXPRESSED OR IMPLIED, IS INTENDED TO CONFER ON ANY PERSON OTHER THAN THE PARTIES
HERETO OR THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, AND, TO THE EXTENT EXPRESSLY
SET FORTH HEREIN, THE INDEMNIFIED PARTIES, ANY RIGHTS OR REMEDIES UNDER OR BY
REASON OF THIS AGREEMENT.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE
PARTIES ACKNOWLEDGE THAT NOTHING IN THIS AGREEMENT, EXPRESSED OR IMPLIED, IS
INTENDED TO CONFER ON ANY PRESENT OR FUTURE HOLDERS OF ANY SECURITIES OF THE
COMPANY OR ITS SUBSIDIARIES OR AFFILIATES, OR ANY PRESENT OR FUTURE CREDITOR OF
THE COMPANY OR ITS SUBSIDIARIES OR AFFILIATES, ANY RIGHTS OR REMEDIES UNDER OR
BY REASON OF THIS AGREEMENT OR ANY PERFORMANCE HEREUNDER.


 


8.     THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF NEW YORK.


 


9.     THIS AGREEMENT SHALL CONTINUE IN EFFECT FROM YEAR TO YEAR UNLESS AMENDED
OR TERMINATED BY MUTUAL CONSENT.


 


10.   EACH PARTY HERETO REPRESENTS AND WARRANTS THAT THE EXECUTION AND DELIVERY
OF THIS AGREEMENT BY SUCH PARTY HAS BEEN DULY AUTHORIZED BY ALL NECESSARY ACTION
OF SUCH PARTY.


 


11.   IF ANY TERM OR PROVISION OF THIS AGREEMENT OR THE APPLICATION THEREOF
SHALL, IN ANY JURISDICTION AND TO ANY EXTENT, BE INVALID AND UNENFORCEABLE, SUCH
TERM OR PROVISION SHALL BE INEFFECTIVE, AS TO SUCH JURISDICTION, SOLELY TO THE
EXTENT OF SUCH INVALIDITY OR UNENFORCEABILITY WITHOUT RENDERING INVALID OR
UNENFORCEABLE ANY REMAINING TERMS OR PROVISIONS HEREOF OR AFFECTING THE VALIDITY
OR ENFORCEABILITY OF SUCH TERM OR PROVISION IN ANY OTHER JURISDICTION.  TO THE
EXTENT PERMITTED BY APPLICABLE LAW, THE PARTIES HERETO WAIVE ANY PROVISION OF
LAW THAT RENDERS ANY TERM OR PROVISION OF THIS AGREEMENT INVALID OR
UNENFORCEABLE IN ANY RESPECT.


 


12.   EACH PARTY HERETO WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED UPON CONTRACT, TORT OR OTHERWISE)
RELATED TO OR ARISING OUT OF OUR RETENTION PURSUANT TO, OR OUR PERFORMANCE OF
THE SERVICES CONTEMPLATED BY THIS AGREEMENT.


 


13.   IT IS EXPRESSLY UNDERSTOOD THAT THE FOREGOING PARAGRAPHS 2-6, 8, 11 AND 12
IN THEIR ENTIRETY, SURVIVE ANY TERMINATION OF THIS AGREEMENT.


 


14.   THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS, EACH OF WHICH SHALL BE
DEEMED AN ORIGINAL AGREEMENT, BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND
THE SAME INSTRUMENT.


 

[Remainder of page intentionally left blank]

 

4

--------------------------------------------------------------------------------


 

If the foregoing sets forth the understanding between us, please so indicate on
the enclosed signed copy of this letter in the space provided therefor and
return it to us, whereupon this letter shall constitute a binding agreement
among us.

 

 

Very truly yours,

 

 

 

Kohlberg Kravis Roberts & Co. L.P.

 

 

 

By:

/s/ Alexander NavaB

 

 

 

Authorized Signatory

 

 

 

 

 

AGREED TO AND ACCEPTED BY:

 

 

 

 

PanAmSat Corporation

 

 

 

 

 

 

 

 

By:

/s/ James W. CuminAle

 

 

 

 

Name:

James W. Cuminale

 

 

 

 

Title:

Executive Vice President & General Counsel

 

 

 

--------------------------------------------------------------------------------
